TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00225-CV



                                   Drax Marlow, Appellant

                                                v.

                         Christian Nash and Tairus, LLC, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-11-012961, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Drax Marlow has filed a Motion to Dismiss Appeal stating that he no

longer desires to bring this appeal. He certifies that appellees’ counsel agreed to the motion. We

grant the motion and dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 20, 2013